Citation Nr: 9907049	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-10 334	)	DATE            
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
In April 1998, the Board remanded this case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including claimed post-traumatic stress disorder 
(PTSD).  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, that can be obtained by the RO has 
been obtained.

3.  The veteran's contention that she was sexually assaulted 
during her active service lacks credibility.

4.  Service records or other credible supporting evidence 
does not verify the claimed stressor.

5.  Even if it is assumed that the alleged stressor in 
service were true, the veteran is not a credible historian as 
to her experiences in service or her subjective reactions to 
such events.  In addition, she is not a credible witness on 
her own behalf in her claim for benefits in light of 
multiple, material inconsistencies in her statements provided 
in the context of the claim for VA benefits.

6.  The veteran's statements regarding the alleged stressful 
event during her active service is contradictory, 
inconsistent, and lacks probative weight.  As a result, no 
medical opinion relying on evidentiary assertions from the 
veteran could have probative weight.

7.  There is no diagnosis of PTSD based on a verified 
stressor.

8.  An acquired psychiatric disability was not present in 
service, evident to a compensable degree within one-year 
following the veteran's discharge from active service, or 
shown to be related to military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  An acquired psychiatric disability was not incurred in or 
aggravated by service and its incurrence during service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 
1137, 5107 (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As noted above, the veteran served on active duty from 
November 1982 to November 1986.  Efforts to obtain the 
veteran's complete service medical records have been 
unsuccessful.  Available service medical records include the 
veteran's enlistment evaluation in September 1982.  At that 
time, the veteran noted no nervous trouble of any sort.  

The veteran's psychiatric condition was found to be normal.  
An outpatient treatment record dated in November 1986 makes 
no reference to any psychiatric disorder or psychiatric 
symptoms.  A service personnel record dated in December 1986 
notes that the veteran's service medical records were not 
forwarded to the proper storage facility because they had 
been misplaced by the service medical clinic.  

The RO has made numerous efforts to obtain the veteran's 
service medical records, including, but not limited to, 
repeated inquiries with the National Personnel Records Center 
(NPRC) and direct contact with the United States Navy.  All 
efforts to locate the veteran's complete service medical 
records have failed.

In February 1987, the veteran filed her initial claim for VA 
compensation.  At that time, she sought service connection 
for a nervous condition that she indicated began in 1984.  At 
that time, no reference was made to a sexual assault.  In an 
April 1987 VA psychiatric evaluation, the veteran made no 
reference to the alleged sexual assault in February 1984.  It 
was noted that she saw a psychiatrist for the first time in 
1983 and that her divisional officer had asked her to see a 
psychiatrist during her active service.  The reason was for 
"control of temper."  At this time, she was not seeing a 
psychiatrist and had undergone no psychiatric 
hospitalizations.  

In describing the psychosocial history, the veteran 
specifically denied any nightmares or combat experience.  The 
veteran was diagnosed with a dysthymic reaction and a mild 
depressive neurosis.  The examiner described this disability 
as very mild.  The examiner specifically noted that no 
psychiatric disability was being diagnosed.  The examiner 
also stated that the only disability she had from a 
psychiatric point of view was "mild depression and explosive 
personality, which can be resolved by proper treatment and a 
proper rehabilitation plan."  

Based on the evidence of record, in a July 1987 rating 
decision, service connection for a nervous condition was 
denied.  The veteran was notified of this determination in 
August 1987.  

In April 1993, the veteran sought to reopen the claim of 
entitlement to service connection for a nervous condition.  
Attempts to obtain additional information were performed by 
the RO in February 1993.  Medical information at that time 
included a January 1993 hospitalization report at the Clinton 
Valley Center where she had been diagnosed with a major 
depression, recurrent and nonpsychotic.   During this 
hospitalization the veteran made no reference to the alleged 
sexual assault in 1984.  

An additional attempt to obtain the veteran's service medical 
records in September 1993 was unsuccessful.  In April 1993, 
the RO contacted the veteran and requested copies of any 
service medical records in her possession.  No response was 
received by the veteran.  Additional contemporaneous medical 
records were obtained by the RO.  They include a July to 
September 1993 hospitalization report at a VA Medical Center 
(VAMC).  In a review of the history of the veteran's 
condition, as described by the veteran at that time, no 
reference was made to her active service or to an alleged 
sexual assault in 1984.  The veteran was diagnosed with 
cannabis dependence, alcohol abuse, and a major depressive 
disorder.  

In a January 1993 rating decision, service connection for a 
nervous condition was again denied by the RO.  In December 
1993, the veteran disputed this determination.  However, she 
made no reference to the alleged 1984 sexual assault.  

In December 1993, the RO requested additional information 
from the veteran to obtain pertinent medical records.  
Additional medical records were obtained, including a 
November 1987 hospitalization report from the Madison 
Community Hospital.  During this hospitalization, the veteran 
described, in detail, her psychosocial stressors.  They 
included:  (1) An "honorable discharge from the Navy in 
November, 1987"; (2) an April 1987 automobile accident in 
which she suffered a slight concussion; (3) several menial 
employments; (4) acute family stress with both the veteran's 
mother and sister; (5) her leaving home with her son in 
September for 18 days with no plans for the child's care; (6) 
the veteran's beating to unconsciousness by her boyfriend 
that year; (7) major debts with no income; and (8) protective 
service involvement with her son.  

Significantly, no reference is made to the alleged sexual 
assault of February 1984.  At this time, during a detailed 
statement of her mental history as reported by Shirley Kian, 
M.S.W., a social worker working at this hospital, the veteran 
again made no reference to the alleged sexual assault.

Outpatient treatment records from both VA and non-VA sources 
during this period make no reference to the alleged sexual 
assault of February 1984.  In January 1995, the claim of 
entitlement to service connection for a nervous condition was 
again denied.  

In March 1995, the veteran claimed entitlement to service 
connection for PTSD secondary to a rape while on active duty 
in the U.S. Navy.  She reported that this rape resulted in a 
pregnancy.  The March 1995 statement is the first reference 
by the veteran to a sexual assault during her active service, 
made more than nine years after her discharge from active 
service.  At that time, she reported a fellow serviceman 
sexually assaulted her and threatened to ruin her life if she 
ever reported this assault.  

In October 1995, the RO received a statement from a staff 
psychiatrist at the VAMC in Dallas, Texas, who had been 
treating the veteran since August 1993.  It was noted that 
the physician saw the veteran weekly for individual 
psychotherapy and to monitor medications used to treat her 
major depressive disorder and PTSD.  

Additional treatment records were obtained by the RO, 
including the treatment reports of the VA physician currently 
treating the veteran.  At the request of the RO, the veteran 
provided a detailed statement regarding the alleged sexual 
assault in February 1996.  At this time, the veteran noted 
that a fellow serviceman who learned of her homosexuality 
violently sexually assaulted her.  She did not indicate that 
she reported the incident to anyone in authority during her 
active service.  In April 1996, the RO requested copies of 
any correspondence she may have sent to any relatives or 
close friends relating to the alleged sexual assault.  

In a June 1996 response, the veteran noted no correspondence 
took place between herself and her family members or close 
friends.  In a July 1996 rating determination, service 
connection for PTSD was denied.

In July 1996, additional service personnel records were 
obtained by the RO.  They make no reference to the sexual 
assault and do not indicate any evidence that would support 
the veteran's claim.  In February 1997, the RO requested the 
veteran to provide additional records in support of her 
claim, including, but not limited to, statements from service 
medical personnel, "buddy" certificates or affidavits, 
state or local accident or police reports, employment 
physical examinations, medical evidence from hospitals, 
letters written during service, pharmaceutical prescription 
records, insurance examinations, and a copy of her son's 
birth certificate.  It was also requested that the veteran 
indicate whether or not any type of charges were brought up 
or an investigation performed against the serviceman alleged 
to have attacked the veteran.  

In March 1997, the veteran responded that she had no 
statements to support or prove her claim that she was 
sexually assaulted.  She indicated that the only person she 
told was a Lieutenant [redacted], her divisional 
commander.  She indicated she did not know how to get in 
contact with him.  The veteran again contended that the 
sexual assault resulted in her becoming pregnant.

Additional attempts were made by the RO to obtain pertinent 
medical records and a VA evaluation was performed at the RO's 
request in May 1997.  At that time, the veteran gave a 
history of having been molested as a child from the ages of 6 
to 8 by her mother's boyfriends.  The veteran reiterated her 
contention that she had been sexually assaulted during her 
active service.  The veteran was diagnosed with a major 
depression and substance abuse by history.

In March 1997, the veteran requested that her claim be 
amended to include service connection for a major depressive 
disorder.  She noted that she was depressed in service but 
did not receive treatment.  She also noted that she had been 
hospitalized within one year of her service for two months at 
Madison Community Hospital.  

It appears that the veteran is referring to the November 14, 
1987, hospitalization at Madison Community Hospital.  The 
veteran was formally discharged from active service on 
November 20, 1986.  

Additional attempts by the RO to obtain medical records were 
made in June 1997.  Medical records obtained at that time 
included a hospitalization report from the Clinton Valley 
Center dated in December 1992.  At that time, the veteran 
described her past history regarding active service, in 
pertinent part:

She was enlisted in the military service 
from 11/82 to 11/86 and received an 
honorable discharge.  The [veteran] got 
pregnant by a married man while enlisted 
in the military service and gave birth to 
her only son (current age 8).  

At this time, the veteran again made no reference to the 
alleged sexual assault of 1984.  In the December 1992 
hospitalization, the veteran noted that she attempted suicide 
4 to 5 times at the ages of 11 or 12 by hanging, gas 
poisoning, and the cutting of her wrists twice.  She then 
again described her service in the Navy from 1982 to 1986 
without reference to the alleged sexual assault.  The veteran 
was diagnosed with a major depression.  No PTSD condition was 
diagnosed.  

An additional attempt by the RO to obtain the veteran's 
service medical records was made.  In March 1997, the United 
States Navy reported that all retired health care records had 
been sent to the NPRC.  In September 1993, the NPRC noted 
that efforts to locate the veteran's military health records 
had not been successful.  

In February 1997, the RO contacted the veteran and requested 
additional information, including an enclosed questionnaire 
concerning the sexual assault.  In an October 1997 response, 
the veteran again indicated that she notified Lieutenant 
[redacted] regarding the sexual assault.

In October 1997, the RO received a written statement from a 
friend of the veteran who had known her for 4 1/2 years 
(approximately April 1993).  The veteran's friend noted the 
difficulties the veteran had had in coping with her 
psychiatric disability.

The RO received a second statement from the VA physician who 
had been treating the veteran in October 1997.  She noted 
treatment of the veteran in weekly psychotherapy sessions and 
the use of psychopharmacologic agents to manage her symptoms.  
The VA physician stated, in pertinent part:

She has a history of [PTSD] (due to rape 
in the military by her superior officer 
and childhood sexual abuse), Major 
Depression Disorder, and 
marijuana/alcohol/cocaine dependence.

At a hearing held before a hearing officer at the RO in 
October 1997, the veteran reiterated her previous 
contentions.  The veteran testified that she did not report 
the rape incident to anyone.  At the time she found out that 
she was pregnant, she indicated that she informed Lieutenant 
[redacted] but that he did not file any type of official 
paperwork.  The veteran noted disciplinary hearings for drugs 
and fighting during her active service.  

When asked whether her prior sexual assault had ever been 
brought into the record at all, the veteran responded no, 
just her erratic behavior.  At that time, the veteran 
indicated that no service medical records or service 
personnel records would indicate the alleged sexual assault.  
Nevertheless, the hearing officer indicated that he would 
make an additional attempt to obtain the veteran's service 
medical records.  

In April 1998, the Board remanded this case to the RO for 
additional development.  The veteran was specifically asked 
by the Board to provide any additional details regarding the 
stressor to which she alleges she was exposed in service.  

The RO was then requested to prepare a summary of the claimed 
stressor or stressors based on all pertinent documents, 
including the veteran's hearing testimony.  This summary, and 
all associated documents, was to be sent to the Adjutant 
General Office of the specific unit identified by the veteran 
at the site of the alleged rape for verification and/or 
corroborating information.  

In April 1998, the RO contacted the veteran and requested the 
additional information requested by the Board.  In a May 1998 
response, the veteran stated that a copy of her son's birth 
certificate was contained within the veteran's claims folder 
and that all information that was available had been provided 
to the RO over one year ago.  The Board must note that a 
detailed review of the veteran's claims folder fails to 
indicate that the veteran has ever provided a copy of her 
son's birth certificate to the VA.  

Additional outpatient treatment records were obtained by the 
VA physician who had been treating the veteran for several 
years.  In May 1997, the veteran gave a history of sexual 
trauma occurring 13 years earlier.  The veteran noted 
increased depression over the last 10 years.  

In a July 1998 VA psychiatric evaluation performed at the 
request of the Board, the veteran stated that during the 
sexual assault she was "not beat up or threatened 
physically."  The veteran stated that the serviceman 
threatened to reveal her homosexuality.  The veteran also 
noted that she had been sexually assaulted many times by her 
mother's boyfriends.  She noted attempted suicides 2 or 3 
times at the ages of 8 to 10.  The use of drugs, including 
marijuana, alcohol, cocaine, and then crack cocaine, was 
indicated.  At that time, the veteran noted that she received 
benefits from the Social Security Administration (SSA).  The 
veteran was diagnosed with depression and substance abuse, in 
remission.  The examiner stated, in pertinent part:

I don't see [PTSD] nor do I hear in the 
course of [PTSD] [sic].  She does have a 
little talk of nightmares which is not 
uncommon to find in depressive states 
two.

In August 1998, the RO correctly noted that the VA evaluation 
of July 1998 did not respond to all the questions posed by 
the Board within the April 1998 determination.  In an August 
1998 addendum to the July 1998 VA evaluation, it was noted 
the veteran had been assaulted many times by her mother's 
male friends and that she had tried suicide on two occasions 
prior to her active service.  The examiner noted that the 
veteran's service time may have contributed to her depression 
that was already present.  However, the examiner concluded 
that it was "less than likely that service affected her 
depression."

The Duty to Assist

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Case law provides that, although 
a claim need not be conclusive to be well grounded, it must 
be accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where the determining 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence that the claim is 
plausible or possible is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91-93 
(1993).  

Regarding the veteran's claim of entitlement to service 
connection for PTSD, the veteran has been diagnosed by a VA 
medical provider as suffering from severe PTSD due to rape in 
the military by her superior officer.  With regard to the 
veteran's claim of entitlement to service connection for a 
psychiatric disability other than PTSD, the veteran was 
treated for a psychiatric disability within approximately one 
year of her discharge from active service and has been 
diagnosed by numerous medical professionals as having a 
psychiatric disability.  

As stated by the U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), for the 
purposes of determining whether the veteran's claim of 
entitlement to service connection is well grounded, evidence 
will be presumed to be true as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In light of the psychiatric evaluations, 
the Board must find the claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
PTSD, to be well grounded.  

A preliminary matter in this case is whether VA has fulfilled 
its duty to assist the veteran in the development of facts 
pertinent to this well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.59.  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990) and 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Furthermore, when a veteran's service medical records are 
unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b) (West 1991)), are 
heightened.  See also Moore (Howard) v. Derwinski. 1 Vet. 
App. 401, 404 (1991).  However, while the duty to assist is 
neither optional nor discretionary (see Littke, 1 Vet. App. 
at 92), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The Board finds that the RO has obtained all available 
records pertinent to the veteran's claim.  The RO has 
undergone extensive efforts to obtain the veteran's complete 
service medical records, without results.  The Board is not 
aware of any other method that could be utilized to obtain 
the veteran's service medical records.  In Counts v. Brown, 6 
Vet. App. 473, 477 (1994), the Court found that it could not 
be a breech in the duty to assist the veteran in the 
development of a claim for a failure to obtain records that 
were unavailable.  

In December 1996, the United States Navy noted that the 
veteran's medical records had been misplaced by the service 
medical clinic.  Accordingly, these medical records are 
unavailable and additional attempt to obtain these records 
would be pointless.

Based on the July 1998 VA evaluation, it appears that the 
veteran is receiving benefits from the SSA.  The Court has 
indicated that a SSA determination is "pertinent" to the 
determination of the appellant's ability to engage in 
substantial gainful employment.  Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  

In this case, however, the critical issue is not whether the 
veteran is employable but whether her alleged stressor can be 
confirmed and whether her current psychiatric disability is 
related to her active service.  Accordingly, a Social 
Security determination on the current state of her 
psychiatric disability would have no relevance to this case.  
VA has provided all of her recent psychiatric treatment and 
any available private treatment records have been obtained.  
The veteran has clearly stated that all pertinent medical 
records have been obtained.  Accordingly, to remand this case 
in order to obtain the Social Security determination is 
unwarranted.  

Any Social Security determination would clearly be based on 
medical evidence currently in the possession of VA.  Further, 
as will be noted below, the critical issue is the veteran's 
credibility, not her current medical condition.  If the 
undersigned believed that any meaningful information would be 
obtained, or may be obtained, from SSA, the Board would 
remand the case.  However, in light of the unique facts of 
this case, the Board has concluded that a second remand of 
this case for SSA records would be an exercise in futility.

Based on a review of the evidence retrieved by the RO since 
the veteran filed this claim over 10 years earlier, the Board 
is satisfied that VA has fulfilled its duty to assist the 
veteran in developing all facts pertinent to the claim.  The 
RO has made every effort to locate pertinent documents 
specified by the veteran.  

The RO has contacted the NPRC, the United States Navy, and 
numerous VA and non-VA health care providers in unsuccessful 
attempts to obtain records that would support the claim.  
Numerous attempts to verify the veteran's claimed stressor 
have failed.  In this regard, the Board must note its 
instruction to the RO to prepare a summary of the claimed 
stressors and then send the case to the Adjutant General's 
Office for the "specific" unit identified by the appellant 
as the site of the alleged rape for verification and/or 
corroborating information.  

In this regard, since April 1998, the veteran has provided no 
additional evidence upon which a basis may be predicated to 
assume that information from the Adjutant General's Office 
would support the veteran's claimed stressor.  In fact, the 
opposite is now true.  The veteran has stated that she did 
not report the claimed sexual assault during her active 
service.  At the hearing in 1997, the veteran also 
specifically indicated that the sexual assault was not 
reported.  She has also stated that no service medical or 
personal records, even if all such records were obtained, 
would note the alleged sexual assault.  Accordingly, 
contacting the Adjutant General's Office would serve no 
purpose at this time.

The Board has considered whether it should remand this case 
to the RO in order to attempt to contact [redacted], the 
individual the veteran indicates was informed of the alleged 
sexual assault during the veteran's pregnancy within her 
active service.  However, based on a credibility 
determination that will be described below, the Board finds 
that no further duty is required to assist the veteran in the 
development of her claim.  Any statement from Mr. [redacted] 
would be based on the veteran's recollection of the alleged 
sexual assault.  If the Board finds that this recollection is 
faulty, any statement from Mr. [redacted] would fail to support 
the veteran's claim.  This will be described in greater 
detail below.  

In making this determination, the Board has considered that 
some of the veteran's service medical records are 
unavailable.  However, the veteran has clearly stated that 
even if all records regarding her active service were 
available, they would not confirm, or even note, her alleged 
sexual assault.  

As indicated by the Court, the duty to assist is not 
unlimited in scope.  See Smith v. Derwinski, 2 Vet. App. 419, 
431, 432 (1992).  The Board finds that the evaluations and 
the medical evidence obtained by the RO as a whole fulfills 
the Board's duty to assist the veteran in the development of 
her claim.  The Board specifically finds that the recent VA 
examinations fulfilled the duty to assist and an additional 
remand in light of the Court's determination in Stegall v. 
West, 11 Vet. App 268 (1998) is unwarranted.  The Board finds 
that the development of the RO, as a whole, fulfills the 
requirements of the April 1998 remand.  Accordingly, the 
Board will proceed with the adjudication of the veteran's 
claim.

Entitlement to Service Connection for an Acquired Psychiatric 
Disability.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated service.  
Further, a psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1121 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (1998). 

A veteran will be presumed to be in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service preexisted service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  In this 
case, in the September 1982 enlistment evaluation, there is 
no indication that the veteran suffered from a psychiatric 
disability.  Accordingly, the Board finds that the veteran is 
entitled to the presumption of soundness.  

However, in light of the veteran's admitted suicide attempts 
prior to her active service, the Board finds clear and 
unmistakable evidence that a disorder preexisted the 
veteran's active service, thereby rebutting the presumption 
of soundness.  The veteran's treatment for PTSD and for 
"childhood sexual abuse," as noted by the October 1997 
statement of the VA physician, also supports this 
determination.  

Accordingly, while the veteran was treated for mild 
depression within one year after her separation from service, 
the Board finds that the presumption of service incurrence 
has been rebutted by clear and unmistakable evidence.  This 
determination is also supported by the VA examination of 
April 1987, which diagnosed the veteran with no psychiatric 
disorder other than a mild depression which would resolve 
with proper treatment, as well as the November 1987 
hospitalization at the Madison Community Hospital, which made 
no reference to the veteran's active service.  

In order to successfully evaluate the veteran's claim, the 
Board must make an analysis of the evidence which both 
supports the claim and refutes the claim.  With regard to the 
medical opinions in this case, the Court has stated:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the [Board as] 
adjudicators . . .

Guerrieri v. Brown, 4 Vet.App. 467, 470-71 (1993).

With regard to the veteran's own contention that she suffers 
from a psychiatric disability caused by her active service, 
the record does not reveal that the veteran possesses any 
medical expertise and she has not claimed such expertise.  
Thus, her lay medical assertions, to the effect that her 
current psychiatric disability was caused by active service, 
have no probative value.  On the issue of medical causation, 
the Court has been clear:  "[l]ay hypothesizing, 
particularly in absence of any supporting medical authority, 
serves no constructive purpose . . ."  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1981).  

The veteran is not competent to provide a medical opinion as 
to the etiology of her psychiatric disability.  Espiritu, 
2 Vet. App. at 494-5.  See also Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

In light of a review of the veteran's statements and the 
record as a whole, the Board finds that her statements 
regarding her active service, including, but not limited to, 
her allegations regarding being sexually assaulted are not 
credible.  As noted by the Court, the Board is not required 
to accept a veteran's uncorroborated account of her active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  It is also clear that the Board is not required 
to accept an appellant's statement regarding her alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties she associates with her active service, if the 
Board does not find the veteran's statements regarding her 
symptoms to be credible.  

In this case, the Board finds that the veteran's statements 
are either inconsistent or directly contradicted by previous 
statements.  The Board has reviewed in detail the veteran's 
records and statements to VA since her discharge from active 
service.  These records include a series of hospitalizations 
and treatment for the veteran's psychiatric disability.  
During her active service, the veteran made no reference to 
the alleged sexual assault.  In numerous hospitalizations 
immediately following her discharge from active service, the 
veteran makes no reference to any incident during her active 
service.  In this case, it is found that the inconsistencies 
in the record demonstrate that the veteran lacks credibility 
as to her evidentiary assertions made in the context of the 
claim for VA benefits.  

The Board finds no competent medical evidence supporting the 
veteran's contention that she suffers from an acquired 
psychiatric disability as a result of her active service from 
October 1982 to November 1986.  While the veteran's service 
medical records are not all unavailable, the veteran herself 
has indicated that no psychiatric treatment was performed 
during her active service.  

The medical opinion reporting that the veteran suffers from 
PTSD and depression due to her rape in the military by a 
superior officer and childhood sexual abuse, while supporting 
the veteran's contention that she suffers from PTSD, does not 
support the conclusion that she suffers from an acquired 
psychiatric disability caused by her active service.  No 
health care provider, based on a review of numerous VA and 
private hospitalization reports, associates an acquired 
psychiatric disability to the veteran's active service.  

The evidence that supports the denial of the veteran's claim 
of service connection for an acquired psychiatric disability 
includes the August 1998 addendum to the VA evaluation of 
July 1998.  At that time, the examiner found that it is less 
than likely that the service affected her depression.  The 
medical evaluator provides a rationale for his opinion.  
While noting that the veteran's service "may have" 
contributed to her depression, he concludes that this 
disability is "less than likely" to have been affected by 
her depression.  

The determination that must be made by the Board at this time 
is whether the veteran's psychiatric disability is as likely 
as not to have been caused by the veteran's active service.  
The question of whether the veteran's service "may have" 
caused the veteran's psychiatric disability is not before the 
Board.  Based on the evidence noted above, the Board finds 
that the preponderance of evidence is against the 
determination that the veteran's psychiatric disability was 
either caused or aggravated by her active service.  
Accordingly, the claim of entitlement to service connection 
for an acquired psychiatric disability, other than PTSD, is 
denied.  

Entitlement to Service Connection for PTSD.

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991).  

Under 38 C.F.R. § 3.304(f), service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor or stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  Moreau v. 
Brown, 9 Vet. App. 385, 394 (1996) and 38 C.F.R. § 3.304(f) 
(1998).  

The record before the Board demonstrates that PTSD has been 
diagnosed.  The veteran has reported a single stressful 
incident in active service that, she contends, resulted in 
PTSD.  Some medical providers, though by no means all, appear 
to accept the veteran's account of her experiences as 
supporting a diagnosis of PTSD.  Notwithstanding, as stated 
by the Court, "[j]ust because a physician or other health 
care professional accepted the appellant's descriptions of 
his[or her] active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the [Board] is required to grant service connection for post-
traumatic stress disorder."  Wilson v. Derwinski,  2 Vet. 
App. 614, 618 (1992).  

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  

For documentary evidence: "A VA adjudicator may properly 
consider internal consistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran."

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1998).  Under the controlling regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

A review of the veteran's written statements and testimony 
indicates that the single event in service claimed as a 
stressor is the alleged sexual assault in 1984.  The veteran 
has also noted stress regarding the pregnancy caused by the 
alleged sexual assault, however, neither the veteran, nor her 
representative, have ever contended that the pregnancy, in 
and of itself, has caused PTSD.  

The Board has considered, in detail, the veteran's alleged 
"traumatic event" as well as those statements and evidence 
submitted in support of this claim.  As noted above, the RO 
has been unable to confirm this alleged sexual assault.  
While the veteran's service medical records are incomplete, 
the record in this case contains a great deal of evidence 
following the veteran's discharge from active service in 
November 1986.  

In numerous reports regarding her active service, the veteran 
made no reference to the alleged sexual assault in 1984.  The 
veteran was provided numerous opportunities to expose the 
alleged sexual assault to a health care provider or to the 
RO, but she failed to do so.  

The veteran failed to note the alleged sexual assault in 
numerous VA evaluations and statements following her active 
service including, but limited to, the following:  (1) The 
April 1987 VA psychiatric evaluation; (2) the November 1987 
through December 1987 hospitalization at the Madison 
Community Hospital; (3) the January 1993 Clinton Valley 
Center hospitalization; (4) the February 1987 claim for VA 
compensation; (5) the January 1993 claim for VA compensation; 
(6) the veteran's December 1993 statement to the RO; and (7) 
the December 1992 hospitalization at the Clinton Valley 
Center.  

The veteran has contended that she was unable to report the 
rape during service or immediately following her active 
service until she began therapy with the VA physician who has 
diagnosed the veteran with PTSD.  In considering this 
contention, the Board has carefully examined the veteran's 
statements regarding the alleged sexual assault, including 
the detailed February 1996 statement regarding the alleged 
sexual assault.  

Based on a detailed review of this statement, the Board is 
forced to conclude that the veteran's contentions regarding 
the February 1984 sexual assault are not credible.  In this 
statement, the veteran refers to settling into a new 
apartment in January 1994, eight years after her active 
service.  While this reference to January 1994 may be a 
typographical error for January "1984", the Board finds 
that the sexual assault, as described by the veteran in 
February 1996, bears little resemblance to the sexual assault 
as described by the veteran in July 1998.  At that time, 
during the July 1998 VA evaluation, the veteran indicates 
that she was not beat up or threatened physically.  The 
February 1996 statement is far more graphic and not 
consistent with her other recollections of this event.  

In February 1996, the veteran is consistently referring to 
her sexual assaults as a child.  In her November 1987 
hospitalization, the veteran notes that she had been living 
with a man who beat her up, necessitating her being 
hospitalized for two days prior to her psychiatric 
hospitalization, well after her discharge from active 
service.  The veteran's use of marijuana, cocaine, and crack 
cocaine clearly does not support her recollection of events 
alleged to have occurred over 15 years earlier.  


Importantly, during the time period that she was consistently 
not referring to the alleged sexual assault during her active 
service, she was able to discuss other stressors in detail.

In her December 1992 hospitalization at the Clinton Valley 
Center, the appellant notes that she became pregnant by a 
"married man while enlisted in the military service and gave 
birth to her only son (current age 8)."  At that time, 
during this hospitalization, she makes no reference to a 
sexual assault or that the child in question was the result 
of a sexual assault. 

The single most devastating piece of evidence in support of 
the denial of the veteran's claim is the November 1987 report 
from the Madison Community Hospital.  At this time, the 
veteran specifically notes eight psychosocial stressors.  One 
of these stressors is noted to be her honorable discharge 
from the Navy in November 1987.  The other seven stressors 
have no association with the veteran's active service.  The 
November 1987 report of history appears to indicate that it 
is the veteran's discharge from active service, rather than 
the active service itself, which has caused her difficulties.  
Her complete failure to refer to the sexual assault when 
describing her alleged stressors does not support her claim.  

The Board has reviewed carefully the October 1997 statement 
of the VA medical provider.  While the veteran is diagnosed 
with PTSD, the medical provider has clearly based this 
diagnosis on an event that has not been verified.  Further, 
the medical provider has not provided a basis for this 
diagnosis.  The VA medical provider of July 1998 and May 1997 
fail to diagnose the veteran with PTSD.  However, unlike the 
VA medical provider currently treating the veteran, they have 
provided a detailed evaluation and have provided reasons for 
their determination that the veteran does not suffer from 
PTSD.  




In making this determination, the Board has considered the 
Court's decisions in Zarycki v. Brown, 6 Vet. App. 91 (1993) 
and Cohen v. Brown, 10 Vet. App. 129 (1997).  However, in the 
current case before the Board, it has been determined that 
the veteran has no confirmed stressor related to service, 
that the veteran lacks credibility with regard to her alleged 
stressor, and that health care providers who have failed to 
diagnose the veteran with PTSD have provided a better 
rationale than the single physician who has diagnosed the 
veteran with PTSD.  In Cohen, the Court conceded that a 
stressor existed.  In that case, the stressor was exposure to 
mortar and rocket attack while serving in the Vietnam War.  
Id. at 147.  The appellant's comrade had confirmed the 
stressor in Cohen.  Id.  

In the current case before the Board, not only has no 
stressor been confirmed but several competent medical 
professionals have failed to diagnose the veteran with PTSD.  
Therefore, to remand this case to the RO for an additional 
evaluation, or in what would probably be a futile attempt to 
locate Mr. [redacted], is unwarranted.  To have the veteran 
evaluated again in a case where her statements regarding the 
stressor are not only unconfirmed but not credible would 
serve no purpose.  Further, in light of the determination 
that the veteran's statements regarding the alleged sexual 
assault are not credible, a statement from Mr. [redacted] or a 
SSA determination would have no probative weight.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of her claim and the evidence supporting a 
denial of her claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  As 
stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt rule has no application.  Id. at 56.  

"A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance."  Id. at 58.  In this case, 
for the reasons cited above, the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

